Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 8 and 15, the present invention from the present application discloses a system and method in which “determining, for each feature of the first set of features and each ML model of the first set of ML models, an importance measure based on a relation between the feature and output of the ML model; based on the importance measures, defining a second set of features comprising a strict subset of the first set of features; and generating, by the one or more processors, a second set of ML models using the second set of features” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Kim et al. (US P. No. 2021/0342949) and Gillberg et al. (US P. No. 2021/0319363), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	 			
Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kim et al. (US P. No. 2021/0342949) discloses the machine learning model comprises: a first set of task-specific output layers to generate the first reason code sequence, a second set of task-specific output layers to generate the second reason code sequence, and a third set of task-specific layers to generate the response date estimation.
Gillberg et al. (US P. No. 2021/0319363) discloses a system for generating an annotated synthetic training data for training a machine learning module for processing an operational data set, the system comprising a server arrangement that is configured to: (A) create a first procedural model for an object, the first procedural model having a first set of parameters relating to the object; (B) create a second procedural model for a background, the second procedural model having a second set of parameters relating to the background; (C) create a task environment model using the first procedural model and the second procedural model; (D) create a synthetic data set using the task environment model; (E) generate the annotated synthetic training data by allocating at least one parameter of the first set of parameters as an annotation for the synthetic data set; (F) train the machine learning module using the annotated synthetic training data; (G) process the operational data set using the trained machine learning module; (H) evaluate a performance score of the machine learning module when used for processing the operational data set, based on an annotation of the processed operational data set and an output of the machine learning module; (I) optimise the annotate synthetic training data using Bayesian maximisation, by modifying values of parameters of the task environment model used when generating the annotated synthetic training data based on the evaluation of the performance score; and (J) further train the machine learning module using said annotated synthetic training data.
McCall et al. (US P. No. 11,062,400) discloses generating, using a machine learning technique, a set of logics, wherein the set of logics define one or more parameters based on which related entries across the first set of data and the second set of data are associated with one another, the machine learning technique utilizing a deep learning neural network to determine the set of logics for identifying each individual trace of data of a set of traces, wherein the identifying each of the traces of data includes interfacing with at least an input layer, an output layer, and at least one hidden layer of the neural network; create, using the generated set of logics, a third set of data that includes the set of traces, where the set of traces are a collection of the identified related entries from the multiple discrete financial records of the first set of data and at least one entry from the second set of data; perform a verification process for each trace within the set of traces to determine that, within any one trace within the set of traces, a corresponding at least one entry from the second set of data matches at least one of the related entries from the multiple discrete financial records to yield verification results for the set of traces; and prepare an output of the verification results to be presented on a display device communicatively coupled to the system.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 17, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672